Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination 10 February 2021 has been entered. Claims 1-4, 6-19, and 21-26 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 12 November 2020, except for the rejection of claim 22 under 35 USC 112(b) repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The present drawings show the end face of the battery attachment base as being nearer to the center of the handle unit than to the cutting blade, as measured in a direction along the axis of rotation of the cutting blade, as shown in the annotated Fig. below. Therefore, the end face being “nearer to the cutting blade than a center of the handle unit in a direction along the axis of rotation of the cutting blade” as recited in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    922
    1161
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for “an end face” of the battery attachment base and a “center” of the handle unit, both as recited in claim 25.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 25 recites, “wherein the battery attachment base has an end face nearer to the cutting blade than a center of the handle unit in a direction along the axis of rotation of the cutting blade”. This feature introduces new matter. The battery attachment base end face as disclosed is nearer to the center of the handle unit than the cutting blade as shown in the annotated Fig. above (see the Drawing Objections section).
Claims 22 and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites, “the handle”. There is insufficient antecedent basis for this limitation in the claims. The lack of antecedent basis for “the handle” renders claim 22 indefinite. It is unclear whether claim 22 is intending to referring to the “handle unit” introduced in claim 1, or whether claim 22 is intending to introduce a new structure (e.g., “a handle”).
Claim 26 recites, “wherein the battery attachment portion is configured to slidably receiving the battery pack such that an unlock button of the battery pack is located rearward from a rear end of the handle unit”. This recitation is indefinite because it depends on the configuration of the battery pack, which is not claimed. While it is true that the disclosed battery pack in the present application has a release button that is rearward from a rear end of the handle unit, this limitation depends on the location of the particular unlock button on the unclaimed battery pack. Consider the disclosed cutting machine – this machine can be used with multiple different sizes of battery packs, some of which may have an unlock button rearward of the rear end of the handle unit and some of which may not, depending on the particular structure of each battery pack. Considering the portable cutting machine in isolation, it is unclear how to determine whether or not the unlock button of some unclaimed battery pack will be rearward from the rear end of the handle unit. Thus, claim 26 is indefinite because it depends on the configuration of an unclaimed battery pack. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0328796 A1 to Okouchi et al.
Regarding claim 1, Okouchi discloses a portable cutting machine (see the ‘sixth embodiment’ of  Figs. 19-21) comprising: 
a base 151B configured to come in contact with a workpiece (see Fig. 19); 
a cutting machine body 131B supported on an upper surface of the base 151B (see Fig. 20), the cutting machine body 131B including 
a cutting blade 121B protruding from a lower surface of the base 151B to cut the workpiece (see Fig. 19) and having an axis of rotation (extending into and out of the page through a center of blade 121B relative to Fig. 19; see also paragraph 114), 
an electric motor configured to drive the cutting blade 121B (see paragraph 114 and paragraph 117 describing element 131B as a ‘motor housing’), and 
a handle unit 141C grippable by a user (see Fig. 19); and 
a battery attachment portion (the battery attachment portion being at a junction of one of the batteries 110 and the body 131B in Figs. 20 and 21; see also paragraph 118 describing the battery attachment portion) located opposite to the cutting blade 121B with respect to the handle unit 141C (see Figs. 20 and 21), the battery attachment portion being configured to slidably receive a battery pack 110 having a connecting surface such that the battery pack 110 is slid along a plane that is perpendicular to the axis of rotation with the connecting surface being in the plane (see Figs. 19-21 and paragraph 118; the batteries are pushed into the direction of arrows in Fig. 19, and Figs. 20 and 21 show the plane along which the batteries 110 slide as being perpendicular to the page of both Figs. 20 and 21, which plane is perpendicular to the axis of rotation) or in a second plane parallel to the plane that is perpendicular to the axis of rotation to be received by and connected to the battery attachment portion (see Figs. 20 and 21 and paragraph 118).  
Regarding claim 12, Okouchi discloses that the battery attachment portion receives the battery pack 110 attachable to have the connecting surface parallel to the cutting blade 121B (see Figs. 20 and 21).  
Regarding claim 13, Okouchi discloses that the battery attachment portion receives the battery pack 110 attachable to have the connecting surface located between a side surface of the handle unit 141C and a side surface of the base 151B (see Fig. 20, where the connecting surface is between the left side surface of the handle unit 141C and the left side surface of the base 151B).  
Regarding claim 23, Okouchi discloses that battery attachment portion is immovably attached to a housing of the cutting machine body (see Figs. 20 and 21; the body is non-moveable).
Okouchi, at least in the embodiment of Figs. 19-21, fails to explicitly disclose that the battery attachment portion is configured to slidably receive a battery pack having a connecting surface with a terminal as required by claim 1. 
However, Okouchi when describing the embodiment of Figs. 19-21 states that the battery attachment portion of this embodiment is “similar to those of the second embodiment”. The second embodiment of Okouchi is described beginning at the “Second Embodiment” heading preceding paragraph 103. Paragraph 107 describes the second embodiment, and states that the battery attachment portions include rails 163 and terminals 161 and 162 for connecting to the batteries whose connecting surfaces have terminals. That is, the inclusion of terminals 161 and 163 on the battery attachment portions of the second embodiment causes these battery attachment portions to each be configured to slidably receive a battery pack having a connecting surface with a terminal as required by claim 1. Further, Okouchi at paragraph 107 explains that a battery attachment portion that is configured to slidably receiving a battery pack having a connecting surface with at terminal is advantageous in order to establish an electrical connection to the battery.
Therefore, it would have been obvious to one of ordinary skill in the art to configure the battery attachment portions of the embodiment of Figs. 19-21 of Okouchi to slidably receiving battery packs with connecting surfaces having terminals as taught by the second embodiment of Okouchi. This modification is obvious because paragraph 117 explicitly teaches configuring the battery attachment portions of the embodiment of Figs. 19-21 to be similar to those of the second embodiment, and the battery attachment portions of the second embodiment are configured to slidably receiving battery packs with connecting surfaces having terminals. Further, this modification is advantageous because, by configuring the battery attachment portions to each slidably receive a battery pack having a connecting surface with a terminal, the battery attachment portions are able to establish electrical connections to the batteries. 
Claim(s) 1-4, 6, 12-15, 19, 21-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0037445 A1 to Fey et al. in view of US Pub. No. 2015/0328796 A1 to Okouchi et al. 
Regarding claim 1, Fey discloses a portable cutting machine (see Fig. 1) comprising: 
a base 8 configured to come in contact with a workpiece (see Fig. 1; an underside of the base 8 is exposed to rest on a workpiece being cut); 
a cutting machine body (including motor housing 1a and also extending over drive shaft 7 and including blade cover 13 as shown in Fig. 2) supported on an upper surface of the base 8 (see Fig. 1), the cutting machine body including 
a cutting blade 2 protruding from a lower surface of the base 8 to cut the workpiece (see Fig. 1) and having an axis of rotation (defined by shaft 7; see Fig. 1), 
an electric motor 3 configured to drive the cutting blade 2 (see Fig. 1 and paragraph 17), and 
a handle unit 5 grippable by a user (see Fig. 1); and 
a battery attachment portion 9 located partially opposite to the cutting blade 2 with respect to the handle unit 5 (see Fig. 2; e.g., a center of the battery attachment portion 9 is opposite the cutting blade with respective to a center of the handle unit 5), the battery attachment portion 9 being configured to slidably receive a battery pack 4 such that the battery pack 4 is slid along a plane (the battery pack 4 is slid along a plane parallel to arrow ‘V’ in Fig. 2 with the plane perpendicular to the page; the plane can be a plane that includes arrow ‘V’, or the plane can be above or below arrow ‘V’ relative to Fig. 2 – any such plane satisfies the claim) that is perpendicular to the axis of rotation (see Fig. 2) with either of the side surfaces of the battery pack 4 being in the plane or in a second plane parallel to the plane that is perpendicular to the axis of rotation to be received by and connected to the battery attachment portion 9 (see Fig. 2, where at least the ‘second plane’ option is met). 
Regarding claim 2, Fey discloses a motor housing 1a accommodating the electric motor 3 (see Figs. 1 and 2), the motor housing 1a protruding sideward opposite to the cutting blade 2 with respect to the handle unit 5 (see Fig. 2).  
Regarding claim 3, Fey discloses a cover 13 covering the cutting blade 2 (see Fig. 1), the cover 13 having an upper end located above the battery attachment portion 9 (see Fig. 1).  
Regarding claim 4, Fey discloses that the handle unit 5 includes a handle 6b located above the battery attachment portion 9 (see Fig. 1).  
Regarding claim 6, Fey discloses that the battery attachment portion 9 receives the battery pack 4 attachable by sliding forward and downward (see the orientation of arrow ‘V’ in Fig. 1).  
Regarding claim 12, Fey discloses that the battery attachment portion 9 receives the battery pack 4 attachable to have the side surface of the battery pack 4 parallel to the cutting blade (see Fig. 1).   
Regarding claim 13, Fey discloses that the battery attachment portion 9 receives the battery pack 4 attachable to have the side surface of the battery pack 4 located between a side surface of the handle unit 5 and a side surface of the base 8 (see Fig. 2; an upper side surface of the pack 4 is between an upper side surface of the handle unit 5 and an upper side of the base 8, and a lower side surface of the pack 4 is between a lower surface of the handle unit 5 and a lower side of the base 8).
Regarding claim 14, Fey discloses that the handle unit 5 includes a battery attachment base opposite to the cutting blade 2 (see annotated Fig. 2 below; the indicated structure can be considered a ‘battery attachment base’ because it is a base part of the handle unit that joins the battery attachment portion 9).  
Regarding claim 15, Fey discloses a portable cutting machine (see Fig. 1) comprising: 
a base 8 configured to come in contact with a workpiece (on an underside of the base 8 relative to Fig. 1); 
a cutting machine body (including motor housing 1a and also extending over drive shaft 7 and including blade cover 13 as shown in Fig. 2 ) supported on an upper surface of the base 8 (see Fig. 1), the cutting machine body including 
a cutting blade 2 protruding from a lower surface of the base 8 to cut the workpiece (see Fig. 1) and having an axis of rotation (defined by shaft 7; see Fig. 1), 
an electric motor 3 configured to drive the cutting blade 2 (see Fig. 1 and paragraph 17), and 
a handle unit 5 grippable by a user (see Fig. 1); and 
a battery attachment portion 9 located partially opposite to the cutting blade 2 with respect to the handle unit 5 (see Fig. 2; e.g., a center of the battery attachment portion 9 is opposite the cutting blade with respective to a center of the handle unit 5), the battery attachment portion 9 being configured to slidably receive a battery pack 4 such that the battery pack 4 is slid along a plane that is perpendicular to the axis of rotation (the battery pack 4 is slid along a plane parallel to arrow ‘V’ in Fig. 2 with the plane perpendicular to the page; the plane can be a plane that includes arrow ‘V’, or the plane can be above or below arrow ‘V’ relative to Fig. 2 – any such plane satisfies the claim) with the sides of the battery pack 4 being in the plane or in a second plane parallel to the plane that is perpendicular to the axis of rotation to be received by and connected to the battery attachment portion 9 (see Fig. 2, at least the ‘second plane’ option is met), wherein 
the handle unit 5 includes a battery attachment base opposite to the cutting blade 2 (see annotated Fig. 2 below; the indicated structure can be considered a ‘battery attachment base’ because it is a base part of the handle unit that joins the battery attachment portion 9), and 
the battery attachment base has a rear end flush with a rear end of the handle unit 5 (see annotated Fig. 2 below; see also Fig. 1).  

    PNG
    media_image2.png
    789
    965
    media_image2.png
    Greyscale

Regarding claim 19, Fey discloses a cover 13 covering the cutting blade 2 (see Fig. 1), the cover 13 having an upper end located above the battery attachment portion 9 (see Fig. 1).  
Regarding claim 21, Fey discloses a portable cutting machine (see Fig. 1) comprising: 
a base 8 configured to come in contact with a workpiece (on an underside of the base 8 relative to Fig. 1); 
a cutting machine body (including motor housing 1a and also extending over drive shaft 7 and including blade cover 13 as shown in Fig. 2 ) supported on an upper surface of the base 8 (see Fig. 1), the cutting machine body including 
a cutting blade 2 protruding from a lower surface of the base 8 to cut the workpiece (see Fig. 1) and having an axis of rotation (defined by shaft 7; see Fig. 1), 
an electric motor 3 configured to drive the cutting blade 2 (see Fig. 1 and paragraph 17), and 
a handle unit 5 grippable by a user (see Fig. 1), the handle unit 5 including 
a standing portion 6a extending upward (see Fig. 1), and 
a handle 6b extending rearward and downward from an upper portion of the standing portion 6a (see Fig. 1); and 
a battery attachment portion 9 located partially opposite to the cutting blade 2 with respect to the handle unit 5 (see Fig. 2; e.g., a center of the battery attachment portion 9 is opposite the cutting blade with respective to a center of the handle unit 5), the battery attachment portion 9 being configured to slidably receive a battery pack 4 such that the battery pack 4 is slid along a plane that is perpendicular to the axis of rotation (the battery pack 4 is slid along a plane parallel to arrow ‘V’ in Fig. 2 with the plane perpendicular to the page; the plane can be a plane that includes arrow ‘V’, or the plane can be above or below arrow ‘V’ relative to Fig. 2 – any such plane satisfies the claim) with the sides of the battery pack 4 being in the plane or in a second plane parallel to the plane that is perpendicular to the axis of rotation to be received by and connected to the battery attachment portion 9 (see Fig. 2, at least the ‘second plane’ option is met), 
wherein the handle 5 includes a rear portion joined to a rear upper surface of the battery attachment portion 9 (see Figs. 1 and 2).  
 Regarding claim 22, Fey discloses that the battery attachment portion 9 is configured such that a rear end of the battery attachment portion 9 protrudes rearward of a rear end of the handle 5 (see Fig. 1; the rightmost end of the battery attachment portion 9 is further right than the rightmost end of the handle 5).  
Regarding claim 23, Fey discloses that the battery attachment portion 9 is immovably attached to a housing of the cutting machine body (see Fig. 1; the battery attachment portion 9 is, e.g., immovably attached to the motor housing 1a of the cutting machine body).  
Regarding claim 24, Fey disclose that the battery attachment portion 9 is configured such that a leading edge of the battery pack 4 is received by and engages the battery attachment portion 9 when the battery pack 4 is slid along the plane (see Fig. 1, showing the leading, left edge of the pack 4 engaging the inner surface of the battery attachment portion 9).  
Regarding claim 26, Fey discloses that the battery attachment portion 9 is configured to slidably receive the battery pack such that an unlock button of the battery pack is located rearward from a rear end of the handle unit 5 (the configuration of the battery attachment portion 9 that causes this claim to be met is the battery attachment portion 9 having an open end that is rearward from the rear end of the handle unit 5 as can be seen in Fig. 2; thus, this feature is met when the battery pack has an unlocked button located on its rear end and the battery extends the full length of the battery attachment portion 9).   
Fey does not explicitly disclose how its battery pack is electrically attached to the battery attachment portion, although one of ordinary skill in the art understands Fey as requiring some electrical connection between the battery pack and the battery attachment portion in order for the battery’s power to be provided to the motor. In regards to claimed features, Fey fails to disclose: that the battery attachment portion is located opposite to the cutting blade with respect to the handle (at least to the extent that the claim does not merely encompass the battery attachment portion being partially located opposite to the cutting blade), that the battery pack has a connecting surface with a terminal, and that the connecting surface is in the plane or the second plane as required by claims 1, 15, and 21; that the battery pack is attachable to have the connecting surface parallel to the cutting blade as required by claim 12; and that the battery pack is attachable to have the connecting surface located between the side surface of the handle unit and the side surface of the base as required by claim 13.
Okouchi, however, teaches a battery attachment portion (at a junction of battery 110 and body 131B relative to Fig. 20, as described at paragraph 118) that is located opposite to a cutting blade 121B with respect to a handle 141C (see the embodiment of Figs. 19-21). Okouchi teaches that the battery pack 110 has a connecting surface that is in a plane that is perpendicular to the axis of rotation of the cutting blade 121B (see Figs. 19-21 and paragraph 118; the batteries are pushed into the direction of arrows in Fig. 19, and Figs. 20 and 21 show the plane along which the batteries 110 slide as being perpendicular to the page of both Figs. 20 and 21, which plane is perpendicular to the axis of rotation). The battery pack 110 is attachable to have its connecting surface parallel to the cutting blade (see Fig. 20) and to have the connecting surface located between a side surface of the handle unit 141C and a side surface of a base 151B (see Fig. 20). While the embodiment of Figs. 19-21 does not explicitly state that battery attachment portion is configured to receiving a battery pack with a connecting surface, Okouchi when describing the embodiment of Figs. 19-21 states that the battery attachment portion of this embodiment is “similar to those of the second embodiment”. The second embodiment of Okouchi is described beginning at the “Second Embodiment” heading preceding paragraph 103. Paragraph 107 describes the second embodiment, and states that the battery attachment portions include rails 163 and terminals 161 and 162 for connecting to the batteries whose connecting surfaces have terminals. That is, the inclusion of terminals 161 and 163 on the battery attachment portions of the second embodiment causes these battery attachment portions to each be configured to slidably receive a battery pack having a connecting surface with a terminal. Further, Okouchi at paragraph 107 explains that a battery attachment portion that is configured to slidably receiving a battery pack having a connecting surface with at terminal is advantageous in order to establish an electrical connection to the battery.
First, at least to the extent that Fey fails to disclose that its battery attachment portion is located opposite to the cutting blade with respect to the handle, it would have been obvious to one of ordinary skill in the art modify Fey by positioning the battery attachment portion opposite to the cutting blade with respect to the handle as taught by Okouchi. The position of a battery attachment portion on a portable, hand-held circular saw is well-known in the art to be selected in view of achieving a balanced feel of the circular saw in a user’s hand, with the battery attachment portion’s position selected such that when a battery is attached the battery aids in balancing out an imbalance provided by the remainder of the circular saw relative to the handle. The position of the battery attachment portion thus depends on factors such as the expected weight of the battery (e.g., a lighter weight battery may be placed further laterally from a handle than a heavier weight battery to achieve the same balancing effect) and the weight distribution of the circular saw sans battery (e.g., a slightly imbalanced circular saw requires a battery to be placed close to a handle, whereas a very imbalanced circular saw requires a battery to be further from the handle, to achieve the necessary balancing of the circular saw with the battery attached). Therefore, it would have been obvious to one of ordinary skill in the art to laterally reposition the battery attachment portion of Fey, including positioning the battery attachment portion opposite to the cutting blade with respect to the handle as taught by Okouchi, as needed for the hand-held circular saw to be balanced when the battery is attached. Still further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the battery attachment portion of Fey opposite to the cutting blade with respect to the handle in view of the teachings of Okouchi, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Since achieving a balanced hand-held circular saw is known in the art, selecting the position of the battery attachment portion such that the hand-held circular saw is balanced when the battery is attached involves only routine skill. 
	Second, it would have been obvious to one of ordinary skill in the art to modify Fey by configuring the battery attachment portion to be an exposed surface-style battery attachment portion that receives a battery having a connecting surface oriented perpendicular to the axis of rotation of the blade (i.e., having the connecting surface of the battery parallel to the blade) as taught by Okouchi. This modification is advantageous because it enhances access to the battery, making removal of the battery easier. To elaborate, the battery attachment portion as disclosed by Fey is an enclosure that contains the battery within the battery attachment portion. Only the rear surface of the battery of Fey is accessible for a user to grasp, making battery removal difficult. Okouchi, however, teaches that its battery attachment portion is in the form of exposed, laterally facing surface, and because the battery attachment portion of Okouchi receiving a battery with its connecting surface parallel to the blade, a user can grasp both side surfaces of the battery when removing the battery from the battery attachment portion. Thus, modifying Fey such that its battery attachment portion is in the form of a surface facing laterally way from the circular saw blade in view of the teachings of Okouchi is advantageous because a user is more easily able to remove the battery as a result of this modification because more of the battery is exposed for removal. Further, this modification is advantageous because, by configuring the battery attachment portion of Fey to slidably receive a battery pack having a connecting surface with a terminal in view of the teaching of Okouchi, the battery attachment portion is able to establish an electrical connections to the battery. 
Claims 7-8, 10-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey in view of Okouchi as applied to claim 1 above, and further in view of JP 2015-112652 to Makita Corp., as evidenced by US Pat. No. 10,328,563 B2 to Valentini and US Pub. No. 2003/0115995 A1 to Hofmann et al.
Regarding claim 7, Fey, as modified, discloses the motor housing 1a accommodating the electric motor 3 (see Figs. 1 and 2 of Fey).
Fey, as modified, fails to disclose: a controller located in front of the motor housing and the controller configured to control an operation of the electric motor as recited in claim 7; a controller housing accommodating the controller, the controller titled forward and downward in a forward-tilt posture, wherein the controller housing includes an upper portion joined to the motor housing as recited in claim 8; that the controller housing includes an end opposite to the cutting blade flush with an end of the motor housing opposite to the cutting blade as recited in claim 10; that the controller housing includes a ground contact face, and the ground contact face, the base, and the handle unit are configured to together place the portable cutting machine in an inverted posture as recited in claim 11; and that the ground contact face is a slope parallel to the controller as recited in claim 18.  
Makita teaches a circular saw 1A having a controller 57 located in front of a motor housing 6 (see Fig. 6, and see also the description in paragraph 21 explicitly teaching that the controller 57 may be inclined), the motor housing 6 accommodating an electric motor 5 (see Fig. 6), the controller 57 configured to control an operation of the electric motor 5 (paragraph 6 describes the controller controlling operation of the motor). [Claim 7] Makita teaches a controller housing 56 accommodating the controller 57 (see Fig. 6, where the controller housing 56 is considered as including portion 65), the controller 57 tilted forward and downward in a forward-tilt posture (paragraph 21 describes that the controller may be inclined in this manner), wherein the controller housing 56 includes an upper portion 65 joined to the motor housing 6 (see Fig. 6 and paragraph 21). [Claim 8] Makita teaches that the controller housing 56 includes an end opposite to the cutting blade flush with an end of the motor housing 6 opposite to the cutting blade (see annotated Fig. 5 below; noting that the broadest reasonable interpretation of “flush” includes even or level, as with a surface; forming the same plane, such that the two ends being even along the indicated plane in annotated Fig. 5 satisfies the claim’s requirements). [Claim 10] Makita teaches that the controller housing 56 includes a ground contact face (facing out of the page relative to Fig. 5), and the ground contact face, a base 2, and a handle unit 9 are configured to together place the portable cutting machine in an inverted posture (first, if the circular saw is inverted relative to its position in Fig. 5 and Fig. 6 and placed on a planar support surface, at least one of the ground contact face, the base, and the handle unit will contact the planar support surface; note that the broadest reasonable interpretation of this claim requires that the ground contact face, the base, and the handle unit considered as a whole allow the portable cutting machine to be placed in an inverted position -- the claim does not require that each of the ground contact face, the base, and the handle unit simultaneously contacts the planar support surface when the cutting machine is in the inverted position; alternatively, this claim is satisfied by depending on the status of the support surface, such as if the portable cutting machine is placed in an inverted position in a children’s ball pit, which ball pit’ support surfaces have the ability to conform to the shape of an object – here, the cutting machine – placed thereon). [Claim 11] Makita teaches that providing the controller and controller housing in front of the motor is advantageous in order to keep the width dimension of the cutting machine small and to not protrude into the space above the motor where a handle may be located (see paragraph 7).


    PNG
    media_image3.png
    316
    584
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to provide Fey, as modified, with a controller in front of the motor housing that is configured to control the electric motor, where the controller tilts forward and is accommodated in a controller housing having the features disclosed by Makita. This modification is advantageous because it provides a controller for controller operation of the motor, a feature which Fey, as modified, is silent in regards to. Moreover, this modification is advantageous because the position of the controller and the configuration of the controller housing allow the width dimension of the cutting machine to be kept small and to not cause the controller and controller housing to protrude into the space above the motor where Fey, as modified, includes a front handle.
Moreover, in regards to features related to the exact geometry of the controller housing, including the controller housing including an upper portion joined to the motor housing as recited in claim 8, the controller housing including an end flush with an end of the motor housing as recited in claim 10, and the ground contact face being a slope parallel to the controller as recited in claim 18, each of these features is an obvious design choice since each of these features enhances the aesthetics of the overall appearance of the cutting machine. It is well known in the art to stylize a cutting machine for aesthetic purpose, such as by selecting the geometry of a controller housing for aesthetic purposes (see, e.g., Valentini at col. 6, lines 14-18) and providing an overall harmonious appearance of the cutting machine (see Hofmann at paragraph 3). Having an upper portion of the controller housing joined to the motor housing, having the two housings flush ends, and providing a sloping ground contact face (which is an external surface of the controller housing), are stylistic choices for the designer of the cutting machine. These features enhance the overall harmonious shape of the tool and provide an overall harmonious appearance of the cutting machine.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey in view of Okouchi and Makita as applied to claim 8 above, and further in view of US Pub. No. 2017/0326660 A1 to Nakashima, as evidenced by US Pat. No. 10,328,563 B2 to Valentini and US Pub. No. 2003/0115995 A1 to Hofmann et al. 
Fey, as modified, fails to disclose an electric component compartment located in front of the controller housing, wherein the electric component compartment includes an upper end lower than an upper end of the controller housing as recited in claim 9.
Nakashima, however, teaches a circular saw having an electric component compartment 66 located in front of a controller housing 60 (see Fig. 7). Nakashima teaches that disposing the electronic component compartment separately from the controller, the compactness of the controller and the controller housing can be improved in a vertical direction (see paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art to provide Fey, as modified, with an electronic component compartment separate from and in front of the controller housing in view of the teachings of Nakashima. This modification allows more flexibility in the dimensions of the controller housing, enabling a more compact design in the vertical direction.
Still, Fey, as thus modified, fails to explicitly disclose that the electronic component includes an upper end lower than an upper end of the controller housing as required by claim 9.
Nonetheless, the exact dimensions of each of the electronic component compartment and the controller housing are design choices that influence the overall appearance of the portable cutting machine. It is well known in the art to stylize a cutting machine for aesthetic purpose, such as by selecting the geometry of a controller housing for aesthetic purposes (see, e.g., Valentini at col. 6, lines 14-18) and providing an overall harmonious appearance of the cutting machine (see Hofmann at paragraph 3). Thus, the art provides evidence that the aesthetic appearance of a tool is a factor in consumer appeal, inclusive of various housings and the external shape of the tool. As a result, it would have been obvious to one of ordinary skill in the art to select the electronic component compartment to have an upper end that is lower than an upper end of the controller housing because this feature can enhance the overall appearance of the cutting machine, such as by providing a continuous downward slope from the motor housing to the base such that the cutting machine has a harmonious overall appearance (compared to, e.g., a bulbous protruding electronic component housing at its front). 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fey in view of Okouchi as applies to claim 1 above, and further in view of US Pub. No. 2013/0097878 A1 to Naito et al.
Fey, as modified, fails to disclose the features of claims 16 and 17. 
Naito teaches a lock lever 45 configured to lock a vertical swing position of a cutting machine body 13 with respective to a base 12 (see paragraph 37), the lock lever 45 including a flat plate (from which protrusions extend as can be seen in Fig. 1) and located parallel to the cutting blade 14 (see Fig. 3), where the lock lever 45 protrudes rearward (see Fig. 1). Naito teaches that the cutting machine body is vertically pivotable to adjust a depth of cut (see paragraph 36), and that the lock lever can lock the position of the cutting machine body in place to hold a particular depth of cut (see paragraphs 36 and 37).
Therefore, it would have been obvious to one of ordinary skill in the art to provide Fey, as modified, with a pivoting ability for its machine body relative to the base as well as with to provide a lock lever as taught by Naito to lock the vertical swinging position of the machine body with respect to the base. This modification is advantageous because it allows the machine body to be pivotally swung to a particular vertical position to adjust a depth of cut, and for the machine body to be locked in that position by the lock lever.
Additional Claims
Claim 25 is not subject to any prior art rejection. However, no determination of allowability of the claim can be made in view of the issues raised above under 35 USC 112.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 against the previously cited Baxivanelis reference have been considered but are moot because the new ground(s) of rejection set forth above does not rely on the Baxivanelis reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724